DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants amended independent claim 1 to include the subject matter from now canceled claim 6, which was indicated to be allowable in the non-final rejection dated 03/07/2022. Claim 1 now recites, among other things, a trocar comprising first and second grooves formed into the outer surface of the trocar and first and second rotation permitting seals respectively positioned in the first and second grooves. Applicants amended independent claims 9 and 19 to include a single groove formed into the outer surface of the trocar and a rotation permitting seal positioned in the groove. Closest prior art Pesce et al. (U.S. Patent Application Publication No. 2008/0234715) discloses, among other things, a trocar comprising a single rotation permitting seal, in contrast to claim 1. However, the rotation permitting seal is seated in a groove in the housing surrounding the trocar (Figs. 12 and 13, feat. 502; ¶0085), rather than in a groove formed into the outer surface of the trocar as recited in claims 1, 9, and 19. As discussed in the final rejection dated 08/03/2021, Ritchart et al. (U.S. Patent No. 5,649,547) teaches a biopsy device comprising a piercing needle, a housing, a thumbwheel attached to the piercing needle, and a vacuum port disposed at a right angle to the axis of the piercing needle. The thumbwheel comprises a pair of grooves with O-rings seated in them which fluidly seal the interface between the housing and the thumbwheel to ensure that vacuum applied through the vacuum port may be delivered to the end of the piercing needle no matter the needle’s rotational orientation. However, Pesce already discloses that vacuum is delivered to the end of the trocar no matter the trocar’s rotational orientation by virtue of the longitudinal cavity surrounding the second fenestration of the trocar (¶0093, lines 17-28) and the single rotation permitting seal seated in the housing surrounding the trocar (¶0085), which obviates the need for forming a groove or grooves in the outer surface of the trocar for seating rotation permitting seals in order to deliver vacuum as taught by Ritchart. Therefore, claims 1-5, 7, 9-16, and 18-20 are allowable over the art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781